Case 5:19-mj-00$47-STE Document 1 Filed 10/09/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,

-VS- No. 19-MJ- S47 SIE

GEORGE R. BOYER,

Defendant. Violation: 18 U.S.C. 1361

Nee ee eee ee ee

INFORMATION
The United States Attorney charges:
Count 1
On or about February 22, 2019, in the Western District of Oklahoma, at Ft. Sill

Military Reservation, at or near 4303 Pitman Street,

did willfully injure property of the United States, the damage to such property not
exceeding the sum of $1,000.
All in violation of Title 18, United States Code, Section 1361.

Dated this 9" day of October 2019.

TIMOTHY J. DOWNING
United States Attorney

Urn
EBECCA S. ASHBY
Special Assistant U.S. Attorney

Office of the Staff Judge Advocate
Criminal Law Division

Building 462

Fort Sill, OK 73503

(580) 442-3900

 
